NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHRISTOPHER J. VERBIL,                          No.    15-15337

                  Plaintiff-Appellant,           D.C. No. 5:14-cv-00661-PSG

   v.
                                                 MEMORANDUM*
 U.S. COAST GUARD, District Eleven
 Commander; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding**

                            Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Christopher J. Verbil, a former volunteer member of the United States Coast

Guard Auxiliary, appeals pro se from the district court’s summary judgment in his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Verbil’s
request for oral argument, set forth in his opening and reply briefs, is denied.
action challenging the Auxiliary’s disenrollment decision. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo both summary judgment and the

district court’s evaluation of an agency’s action. San Luis & Delta-Mendota Water

Auth. v. Locke, 776 F.3d 971, 991 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment on Verbil’s claim

under the Administrative Procedure Act because Verbil failed to raise a genuine

dispute of material fact as to whether defendants lacked a reasonable basis to

disenroll Verbil. See 5 U.S.C. § 706(2)(A) (the reviewing court must uphold an

agency action unless it was “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law”). The Auxiliary’s regulations granted the

Director discretion to disenroll members for cause and did not require any

particular form of an investigation.

      The district court properly concluded that Verbil’s due process rights were

not violated because Verbil did not have a property interest in his position as a

volunteer with the Auxiliary. See 5 U.S.C. § 706(2)(B) (the reviewing court must

uphold an agency action unless it was “contrary to constitutional right, power,

privilege, or immunity”); Hyland v. Wonder, 972 F.2d 1129, 1140-41 (9th Cir.

1992) (volunteer status does not generally amount to a constitutionally protected

property interest).

      The district court did not abuse its discretion in declining to consider extra-


                                          2                                      15-15337
record evidence submitted by Verbil because, as a general rule, “courts reviewing

an agency decision are limited to the administrative record,” and Verbil failed to

show that any of the exceptions to the rule applied. See Lands Council v. Powell,

395 F.3d 1019, 1029-30 & n.11 (9th Cir. 2005) (setting forth standard of review

and explaining the general rule regarding the scope of review and exceptions); San

Luis & Delta-Mendota Water Auth., 776 F.3d at 992-93 (recognizing limited

exceptions for considering extra-record evidence; the party seeking to admit extra-

record evidence bears the burden of demonstrating that a relevant exception

applies). Contrary to Verbil’s contention, the district court considered his

objections to the administrative record and found them either not material to the

case or not well-taken.

      Verbil’s request for an order requiring the Auxiliary to conduct a new

investigation, set forth in the opening and reply briefs, is denied as moot.

      AFFIRMED.




                                          3                                    15-15337